Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-22 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15135649, filed on 4/22/16.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/13/20, 5/16/20, 5/30/20, 6/13/20, 6/22/20, 7/24/20, 8/8/20 and 8/22/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires a breaking strength of “at least 500 N” for the particles which make up the dosage form which means the lowest value of the breaking strength is 500 N. However, claim 2 appears to broaden the breaking strength to “at least 300 N” of the particles which make up the dosage form. 300 is not “at least 500”.  Paragraphs [0196] and [0233-0226] of the instant specification support this interpretation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arkenau-Maric et al. (US 20090004267) and Shimatani et al. (US 9463165) and Cincotta et al. (US 20100035886) and Zhao (US 6476203) and Desai (US 20110262496) and Rariy et al. (US 20090297617).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example: 

    PNG
    media_image1.png
    500
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    720
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 2, 11, and 21,  Arkenau-Maric et al. teach a multiparticulate pharmaceutical dosage form with impeded abuse (tamper resistant) including at least one active ingredient with the potential for abuse (A), at least one synthetic or natural polymer (C), optionally at least one natural, semi-synthetic, or synthetic wax (D), at least one disintegrant (E)/(e) in or on or loose alongside the particles, and optionally one or more additional physiologically tolerable excipients (B), wherein the individual particles of the pharmaceutical form have a breaking strength of at least 500 N and an active ingredient release of at least 75% after 45 minutes, in vitro conditions (Abstract and claims 1-29; Examples 1-3 and 6), which reads on immediate release of the pharmacologically active compound, in the form of a tablet or capsule (claim 28). The active ingredient is dispersed in the matrix of (C) (claim 26). The active ingredient (A) can be opioids or stimulants (claims 17, 23 and 25) such as amphetamine isomers and salts thereof [0024].  Polymer (C) can be polyalkylene oxides with a molecular weight of at least 500,000 (claim 3-6) in an amount of 35-99.9 wt% ([0030]) which overlaps the instantly claimed amount of about 35-65 wt% or at least 40 wt% or at least 45 wt%. The principle of law from MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Arkenau-Maric et al. teach the total weight on the basis of the dosage form ([0030-0031]; claim 12). Since the dosage form of Arkenau-Maric et al. is multiparticulate then it stands to reason that the total weight of the particles is just the multiparticulate dosage form.
	With regard to the limitations found in claims 1 and 14, the Examiner has this position. Arkenau-Maric et al. teach, for example, carboxymethyl starch and modified maize starch as a disintegrant (claim 13). As taught by Zhao, in this art the ordinary artisan recognizes modified maize starch as Starch 1500 (Example 3, lines 46-48), which Applicant defines as a pregelatinized maize starch ([0292]; Example 11 [0322]). Applicant has tested carboxymethyl starch in a dosage form ([0302]; 5-4) and found 93% dissolution after 30 minutes [0303] (highlighted by the Examiner below) which was performed in 600 ml of 0.1 M HCl at 75 rpm [0286]. 

    PNG
    media_image3.png
    383
    1096
    media_image3.png
    Greyscale

Thus it would appear that at least the embodiments comprising carboxymethyl starch of Arkenau-Maric et al. would meet these limitations. In addition, Arkenau-Maric et al. is directed to immediate release dosage forms of a multiparticulate release of the drug within 1 to 30 minutes.” ([0021]). Arkenau-Maric et al. teach: “…the dosage form has a breaking strength of at least 500 N and an active substance release of at least 75% after 45 minutes measured according to Pharm. Eur. in the paddle mixer with sinker in 600 ml aqueous buffer solution having a pH of 1, 2 at 37° C and 75 revolutions per minute (claim 1; [0017]). At least 75% includes values greater than 75% such as at least 90%. Thus in the instant case not only do such properties naturally flow from the tamper-resistant dosage form of Arkenau-Maric et al. because the same materials in the same amounts are taught by Arkenau-Maric et al. as instantly claimed, see MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”, but also Applicant has tested an embodiment of Arkenau-Maric et al. using the 
With regard to instant claims 1 and 3, the particles naturally exhibit increased resistance against solvent extraction because they are made out of the same materials and in the same amounts as instantly claimed. See In re Spada in MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
How the increased resistance is determined is immaterial to the examination of a composition of matter claim. This is merely intended us of the composition, which use is implicit in the pharmaceutical dosage form of Arkenau-Maric et al., and is not given patentable weight. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture
products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). In looking to the instant specification, Applicant has provided evidence that the embodiments of Arkenau-Maric et al. do meet this limitation such that “the liquid part of the formulation that can be separated from the remainder by means of the syringe is not more than 10 wt.-% of the pharmacologically active compound originally 

    PNG
    media_image4.png
    347
    1030
    media_image4.png
    Greyscale

	Consequently, the functional language that is instantly claimed is inherent in the embodiments of Arkenau-Maric et al. The prior art of Arkenau-Maric et al. did not need to disclose these functional limitations and Applicant’s testing of embodiments of Arkenau-Maric et al. and reporting the results is not invention. See MPEP 2112 I: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP 2144: However, the prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness. (Dillon, 919 F.2d at 697, 16 USPQ2d at 1904-05).

With regard to instant claims 1, 4-7 and 10,  Arkenau-Maric et al. teach that the dosage form contains from 0.5-25 wt% of a disintegrant such as croscarmellose sodium, sodium carboxymethyl starch, and modified maize starch ([0031] and claims 12 and 13). The amount of disintegrant disclosed by Arkenau-Maric et al. overlaps the instantly claimed more than 5.0 wt% based on the total weight of the dosage form/particles. The principle of law from MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Arkenau-Maric et al. also teach adding protein substances such as gelatin [0153]. 
	 With regard to instant claim 15, Arkenau-Maric et al. teach adding xanthans, glucans, scleroglucans, polyvinyl alcohol, hydroxypropylmethyl cellulose [0148-0149] as well as hydroxypropylmethyl cellulose as a filler [0036, 0040] and polyethylene glycol [0036] which are gelling agents as considered by Applicant (instant specification [0153].   
With regard to instant claims 16-18, Arkenau-Maric et al. teach a film coating on the particles [0134, 0149] including water soluble materials such as polyalkylene glycols, polyvinyl alcohol and hydroxyalkyl celluloses [0149]. 
With regard to instant claims 19-20, Arkenau-Maric et al. teach adding redox stabilizers such as citric acid [0038], where it is interpreted that a redox stabilizer is an antioxidant, and antioxidants (claim 14) such as ascorbic acid in an amount of fro 0.01-10% by weight [0034-0035]. MPEP 2144.05(I): In the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claims 1 and 22, Arkenau-Maric et al. teach hot melt-extrusion of the composition ([0091-0105]). In addition please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
With regard to instant claims 1, Desai teaches methods of treating ADHD (claim 18) by administration of a stimulant pharmacologic agent is selected from amphetamines, lisdexamphetamines, methylphenidates, dexmethylphenidates, and dexamphetamines (claim 10) as well as the sulfate salts [0081].
With regards to instant claims 4-9, Cincotta et al. teach in [0080]: “Examples of suitable disintegrants include, without limitation, starches such as maize starch and rice starch, which read on standard starches, cross-linked N-vinyl-2-pyrrolidone (CLPVP), alginic acid or alginates, microcrystalline cellulose, hydroxypropyl cellulose and other cellulose derivatives, croscarmellose sodium, crospovidone, polacrillin potassium, starch, pregelatinized starch, Pharmablast.RTM.  carboxymethyl starch (e.g. Primogel.RTM.  and Explotab.RTM.  (sodium starch glycolate and sodium 3) in combination with citric or tartaric acids.” Cincotta et al. teach that carbopol is a preferred release matrix component [0238]. 
With regard to instant claims 1, 4 and 5, Shimatani et al. teach partially pregelatinized starch along with croscarmellose and sodium carboxymethyl starch as disintegrants that can be used in combination with two or more kinds of disintegrants in an amount of about 20% by weight or less and preferably about 10% by weight or less relative to the total weight of the tablet (column 7, lines 25-48).
With regard to instant claims 19 and 20, Rariy et al. teach abuse deterrent multiparticulate pharmaceutical compositions (Abstract; claim 1) comprising amphetamine (claims 4 and 19) and ascorbic acid and citric acid as an antioxidant (claim 21) in an amount of about 0.001 to 1% w/w (claim 22). Thus Rariy et al. teach citric acid and ascorbic acid as functional antioxidant equivalents overlapping the instantly claimed range. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Arkenau-Maric et al. is that Arkenau-Maric et al. do not expressly teach dexamphetamine in a tamper resistant multiparticulate dosage form. This deficiency in Arkenau-Maric et al. is cured by the teachings of Desai.

3. The difference between the instant application and Arkenau-Maric et al. is that Arkenau-Maric et al. do not expressly teach the relative weight ratio of the polyalkylene oxide to the disintegrant is within the range of 5:1 to 1:2 or the relative weight ratio of the pharmacologically active ingredient to the disintegrant is within the range of 2:1 to 1:8. This deficiency in Arkenau-Maric et al. is cured by the teaching of Arkenau-Maric et al.
4. The difference between the instant application and Arkenau-Maric et al. is that Arkenau-Maric et al. do not expressly teach the content of citric acid is about 0.1 wt. % to about 1. 0 wt. %, based on the total weight of the pharmaceutical dosage form and/or based on the total weight of the particles. This deficiency in Arkenau-Maric et al. is cured by the teachings of Rariy et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the amphetamine embodiment of Arkenau-Maric et al. with dexamphetamine, as suggested by Desai, and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because the Arkenau-Maric et al. guide the artisan to stimulants (claim 17; [0023]) and (±)-α-methylphenethylamine (amphetamine) [0024] and the ordinary artisan in this art understands that amphetamines includes both dextro- and levo- isomers, hence the (±), and the art of Desai guides the artisan to the dexamphetamine. Thus the ordinary artisan would have a reasonable expectation of success is using the racemic mixture or the isomer dexamphetamine or salt thereof in the multiparticulate dosage form which impedes abuse, and is therefore tamper resistant, of Arkenau-Maric et al. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to assemble the components of Arkenau-Maric et al. with a disintegrant that comprises pregelatinized starch, an acrylate or carbopol or sodium bicarbonate, as taught by Zhao et al., Shimatani et al. and Cincotta et al., and produce the instant invention.

 The mere substitution or combining of equivalent species is not invention. See MPEP 2144.06 I and II: 
I.COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) .
II.SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE 
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art,…
Also see MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Thus the artisan would have a reasonable expectation of success in using pregelatinized starch, carbopol and/or sodium bicarbonate as the disintegrant as suggested by Shimatani et al. and Cincotta et al. in the multiparticulate pharmaceutical 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to assemble the components of Arkenau-Maric et al. with the relative weight ratio of the polyalkylene oxide to the disintegrant within the range of 5:1 to 1:2 or the relative weight ratio of the pharmacologically active ingredient to the disintegrant is within the range of 2:1 to 1:8., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is merely optimization of the amounts already taught by Arkenau-Maric et al. For example, Arkenau-Maric et al. teach a preferable amount of 40-70% by weight of polyalkylene oxide [0030] and a preferable amount of disintegrant of from 0.5-25% [0031]. Thus, a hypothetical embodiment with 50% polyalkylene oxide and 25% disintegrant would provide a ratio of 2:1 which is within the instant range. In the same hypothetical embodiment, there would be 25% remaining for the active agent. Consequently, that would provide 25% active agent and 25% disintegrant for a hypothetical weight ratio of 1:1 which is within the claimed range. Accordingly, there appears to be nothing inventive about the claimed ratios without more. Furthermore, Arkenau-Maric et al. suggest that the optimum formulation for a particular dosage form can be determined by simple tests [0140]. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to assemble the components of Arkenau-Maric et al. with the content of citric acid is about 0.1 wt. % to about 1. 0 wt. %, based on the total weight of the pharmaceutical dosage form and/or based on the total weight of the particles, a suggested by Rariy et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Arkenau-Maric et al. suggest adding citric acid as a redox stabilizer, which is an antioxidant, and Arkenau-Maric et al. direct the artisan to add antioxidants (claim 14) in an overlapping amount of from 0.01 to 10% by weight [0035]. Rariy et al. further teach the artisan that the antioxidant can be from about 0.001-1% by weight using citric acid (claims 21 and 22) in amphetamine abuse deterrent pharmaceutical compositions. Thus the ordinary artisan would have a reasonable expectation of success in using from about 0.1-1% of citric acid in the multiparticulate dosage from of Arkenau-Maric et al. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9855263 in view of Arkenau-Maric et al. (US 20090004267) and Cincotta et al. (US 20100035886). Although the claims at the patent is directed to the same tamper resistant pharmaceutical dosage form comprising a multitude of particles which comprise stimulants such as amphetamine and physiological salts thereof, 15±5 wt% disintegrants and ate least 25 wt% polyalkylene oxide of at least 500000 average MW that at least overlap the instantly claimed amounts and solvent extraction measured in the same manner. The patent discloses pregelatinized starch, sodium carboxymethyl starch and croscarmellose sodium for disintegrants and includes at least 1.0 wt% of a gelling agent. The patent discloses the same breaking strength of at least 300 N, hot-melt extruded, film coated and tablet or capsules which provides a release profile such that under in vitro conditions in 600 ml 0.1 M HCl (pH 1) at 75 rpm after 30 min at least 90 wt.-% which his immediate release. The patented subject matter therefore renders obvious the instantly claimed subject matter. 
The patent does not expressly teach adding citric acid in an amount of from about 0.1-1%. However, Arkenau-Maric et al. teach adding redox stabilizers such as citric acid [0038], where it is interpreted that a redox stabilizer is an antioxidant, and antioxidants (claim 14) from 0.01-10% by weight [0034-0035]. Thus the ordinary artisan would add citric acid in the claimed amounts for the beneficial and desirable function of stabilizing the composition. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
The patent does not expressly teach all the instantly claimed disintegrants. However, Cincotta et al. teaches the functional equivalence of, for example, the starch 
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  

Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 95-101 of copending Application No. 15823918 in view of Arkenau-Maric et al. (US 20090004267) and Cincotta et al. (US 20100035886). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application teaches a tamper resistant dosage from comprising a multitude of particles with amphetamine, pregelatinized starch, polyethylene oxide in the same amounts instantly claimed, with the same functional language, made by hot-melt extrusion and with a film coating.
The copending does not expressly teach adding gelling agents or citric acid in an amount of from about 0.1-1%. However, Arkenau-Maric et al. teach adding gelling agents [0036] and redox stabilizers such as citric acid [0038], where it is interpreted that a redox stabilizer is an antioxidant, and antioxidants (claim 14) from 0.01-10% by weight [0034-0035]. Thus the ordinary artisan would add gelling agents and citric acid in the claimed amounts for the beneficial and desirable function of stabilizing the composition. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  

The copending does not expressly teach water soluble coating or tablets or capsules.   However, Arkenau-Maric et al. teach making the dosage form by hot melt extrusion [0105] with a water soluble film coating [0149] in the form of a tablet or capsule (claim 20). Thus it would be obvious to modify the copending and make the dosage form by hot melt extrusion with a water soluble film coating in the form of a tablet or capsule.
 The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13-15, 22-25, 27-29 of copending Application No. 116516946 in view of Arkenau-Maric et al. (US 20090004267) and Cincotta et al. (US 20100035886). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application teaches a tamper resistant dosage from comprising a multitude of particles with amphetamine, pregelatinized starch, polyethylene oxide in the same amounts instantly claimed, with 
The copending does not expressly teach adding citric acid in an amount of from about 0.1-1% or a gelling agent. However, Arkenau-Maric et al. teach adding gellng agents [0036] and redox stabilizers such as citric acid [0038], where it is interpreted that a redox stabilizer is an antioxidant, and antioxidants (claim 14) from 0.01-10% by weight [0034-0035]. Thus the ordinary artisan would add gelling agents and citric acid in the claimed amounts for the beneficial and desirable function of stabilizing the composition. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
The copending does not expressly teach all the instantly claimed disintegrants. However, Cincotta et al. teaches the functional equivalence of, for example, the starch disintegrants, sodium starch glycolate, effervescent sodium bicarbonate and the preferred release matrix component carbopol.  Therefore substitution of one equivalent for another to that serves the same purpose is obvious to the ordinary artisan. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
 The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-25 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because copending application teaches a tamper resistant dosage from comprising a multitude of particles with d/l-amphetamine, pregelatinized starch, polyethylene oxide in the same amounts instantly claimed, with the same functional language.
The copending does not expressly teach adding gelling agents or citric acid in an amount of from about 0.1-1%. However, Arkenau-Maric et al. teach adding gelling agents [0036] and redox stabilizers such as citric acid [0038], where it is interpreted that a redox stabilizer is an antioxidant, and antioxidants (claim 14) from 0.01-10% by weight [0034-0035]. Thus the ordinary artisan would add gelling agents and citric acid in the claimed amounts for the beneficial and desirable function of stabilizing the composition. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
The copending does not expressly teach all the instantly claimed disintegrants. However, Cincotta et al. teaches the functional equivalence of, for example, the starch disintegrants, sodium starch glycolate, effervescent sodium bicarbonate and the preferred release matrix component carbopol.  Therefore substitution of one equivalent for another to that serves the same purpose is obvious to the ordinary artisan. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
The copending does not expressly teach a water soluble film coating, hot melt extruded or tablet or capsule. However, Arkenau-Maric et al. teach making the dosage 
 The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613